Marbury, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the refusal of the writ of habeas corpus. Applicant was tried and convicted in the Circuit Court for Prince George’s County for assault with intent to kill, and robbery with a deadly weapon. He is serving a sentence of twelve years in the Maryland Penitentiary. He contends that the witnesses who appeared before the grand jury in his case were not sworn in the presence of the court, but were sworn outside of the courtroom by one of the clerks. A similar question was raised in the case of Strait v. Beall, 198 Md. 677, 84 A. 2d 697. We held in that case that the question could not be raised on habeas corpus, and, following that decision, the application herein will be denied.

Application denied with costs.